DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
 
Status of Claims
Claims 33-49 of US Application No. 16/699,560 are currently pending and have been examined. Applicant canceled claims 1, 5-8, and 18-32 and added claims 33-39. Applicant previously canceled claims 2-4 and 9-17.
	
Response to Arguments/Amendments
The previous rejections of claims 1, 5-8 and 18-32 under 35 USC § 103 are withdrawn because the claims are canceled. 

Claim Objections
Claim 47 is objected to because of the following informalities: 
Claim 47 depends from itself. For this paper, Examiner assumes that claim 47 depends from claim 46.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 33, 41-45, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2019/0373173 A1) in view of Everett et al. (US 2012/0133283 A1, “Everett”).

Regarding claim 33, Wang discloses a UAV having a multi-gimbal assembly and teaches:
an upwards-facing lighting arrangement and an upwards-facing camera arrangement, the upwards-facing lighting arrangement being configured to illuminate above the UAV, whereby airspace and/or an object that is above the UAV, that is within a field of view of the upwards-facing camera arrangement and that is represented in image data captured by the upwards-facing camera arrangement is illuminated by the upwards-facing lighting arrangement in low-light conditions (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment and a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]); 
a downwards-facing lighting arrangement  and a downwards-facing camera arrangement, the downwards-facing lighting arrangement being configured to illuminate below the UAV, whereby airspace and/or an object that is below the UAV, that is within a field of view of the downwards-facing camera arrangement and that is represented in image data captured by the downwards-facing camera arrangement is illuminated by the downwards-facing lighting arrangement in low-light conditions (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a light source that may emit a light into the environment and a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]; light source may emit light into the environment – see at least ¶ [0094]; payloads may move together in coordinated fashion – see at least ¶ [0112]); 
a forward-facing camera arrangement having a field of view (multiple gimbals 206a,b may be coupled to a UAV – see at least ¶ [0110]; each gimbal may support one or more payloads 208a,b – see at least ¶ [0104]; payload may comprise a visible light camera – see at least ¶ [0094]; gimbal may permit rotation of payload about 3 axis with respect to the UAV – see at least ¶ [0082]; payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; payload may rotate upwards so the primary axis is facing upwards – see at least ¶ [0268]; UAV may have as many as fifty carriers, i.e., gimbals, - see at least ¶ [0078], [0070]; light source may emit light into the environment – see at least ¶ [0094]; payloads may move together in coordinated fashion – see at least ¶ [0112]); and 
a controller (microcontroller units – see at least ¶ [0015]) configured to:
[ ], 
adjust an orientation of the forward-facing camera arrangement to track an object in the field of view of the forward-facing camera arrangement (auto-tracking of objects – see at least ¶ [0420]).  	

Wang fails to teach cause the upwards-facing lighting arrangement and the downwards-facing lighting arrangements to illuminate above and below the UAV respectively when the UAV is taking off in low-light conditions at a predetermined time of day.

However, Everett discloses a method and apparatus for automatically controlling airborne vehicle lighting systems and teaches:
cause the upwards-facing lighting arrangement and the downwards-facing lighting arrangements to illuminate above and below the UAV respectively when the UAV is taking off in low-light conditions at a predetermined time of day (processing system will make a determination as to expected amount of ambient light and time of day and activate lights base on expected ambient light – see at least ¶ [0016]; if the vehicle is on the ground, processor will activate taxi light systems and deactivate the light system when a predetermined altitude is reached – see at least ¶ [0017]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the UAV having a multi-gimbal assembly of Wang to cause the lighting arrangements to illuminate when the UAV is taking off in low-light conditions at a predetermined time of day, as taught by Everett, to reduce pilot workloads and distractions (Everett at ¶ [0003]).

Regarding claim 41, Wang further teaches:
wherein the controller is configured to inhibit the upwards-facing lighting arrangement and the downwards-facing lighting arrangement from illuminating aircraft (payload may have a predisposed spatial disposition relative to the base support, e.g., facing forward, downward, backward, to the side, etc. – see at least ¶ [0165]; carriers may permit rotation of the payload in one, two, or three axes – see at least ¶ [0081]; i.e., lighting arrangement mounted below the drone may be orientated to face downward and controlled not to rotate upward, which would inhibit the payload from being directed at the UAV; i.e., lighting arrangement mounted above the drone may be orientated to face upward and controlled not to rotate downward, which would inhibit the payload from being directed at the UAV; controller issues commands to carriers – see at least ¶ [0070]).  

Regarding claim 42, Wang further teaches:
wherein the controller is operable to adjust an orientation of the upwards-facing lighting arrangement (carriers may permit rotation of the payload in one, two, or three axes – see at least ¶ [0081]; controller issues commands to carriers – see at least ¶ [0070]).  

Regarding claim 43, Wang further teaches:
wherein the controller is operable to adjust the orientation of the upwards-facing lighting arrangement in-flight (e.g., auto-tracking while a user manually controls movement of the movable object – see at least ¶ [0420]).  

Regarding claim 44, Wang further teaches:
wherein the controller is operable to adjust an orientation of the downwards-facing lighting arrangement (carriers may permit rotation of the payload in one, two, or three axes – see at least ¶ [0081]; controller issues commands to carriers – see at least ¶ [0070]).  

Regarding claim 45, Wang further teaches:
wherein the controller is operable to adjust the orientation of the upwards-facing lighting arrangement in-flight (e.g., auto-tracking while a user manually controls movement of the movable object – see at least ¶ [0420]). 

Regarding claim 48, Wang further teaches:
wherein the controller is operable to control the lighting arrangement autonomously (auto-tracking – see at least ¶ [0420]).  

Claims 34 IS rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Harris et al. (US 9,984,579 B1, “Harris”).

Regarding claim 34, Wang and Everett fail to teach but Harris discloses an unmanned aerial vehicle and teaches:
wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a given object in response to detecting a collision risk with the given object (object detection module 118 may cause UAV to take actions to indicate that obstacles have been detected by the UAV, including causing the UAV to project light on the determined obstacle – see at least 4:5-18).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object, as taught by Harris, to indicate to the object that the UAV has detected its presence (Harris at 4:5-18).

Claims 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Teich et al. (US 2017/0374261 A1, “Teich”).

Regarding claim 35, Wang and Everett fail to teach but Teich discloses smart surveillance camera systems and methods and teaches:
wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a given object in response to recognising the given object in the image data captured by the [ ] camera arrangement and/or in the image data captured by the [ ] camera arrangement (images are analyzed to determine the presence and attributes of objects – see at least Fig. 16 and ¶ [0225]; illuminators are controlled based on the presence and type of object of interest as determined by analyzing the images – see at least Fig. 16 and ¶ [240]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object captured by the camera, as taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 36, Wang and Everett fail to teach but Teich discloses smart surveillance camera systems and methods and teaches:

wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a 4Attorney Docket No: UAV 7aPATENTgiven object in response to recognising the given object as an object having a predetermined property (images are analyzed to determine the presence and attributes of objects – see at least Fig. 16 and ¶ [0225]; illuminators are controlled based on the presence and type of object of interest as determined by analyzing the images – see at least Fig. 16 and ¶ [240]; images may be further processed and/or analyzed, for example, by performing various filtering operations and analyzing the size, shape, and/or thermal characteristics of the blob, to ascertain the detection of the object – see at least ¶ [0235]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a property of the object, as taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 37, Teich further teaches:
wherein the predetermined property comprises a type of the given object (the type of the detected object may be determined, by analyzing the size, the shape, and/or the radiometric properties and, in some embodiments comparing them with profiles or signatures of reference objects of a certain type of interest – see at least ¶ [0238]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a particular property of the object, as further taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 38, Teich further teaches:
wherein the predetermined property comprises a size of the given object (images may be further processed and/or analyzed, for example, by performing various filtering operations and analyzing the size, shape, and/or thermal characteristics of the blob, to ascertain the detection of the object – see at least ¶ [0235]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a particular property of the object, as further taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Regarding claim 39, Teich further teaches:
wherein the predetermined property comprises a shape of the given object (images may be further processed and/or analyzed, for example, by performing various filtering operations and analyzing the size, shape, and/or thermal characteristics of the blob, to ascertain the detection of the object – see at least ¶ [0235]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object in response to recognizing a particular property of the object, as further taught by Teich, to turn on the illuminators only when needed or desired (Teich at ¶ [0245]).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Campbell et al. (US 2018/0343400 A1, “Campbell”).

Regarding claim 40, Wang and Everett fail to teach wherein the upwards-facing lighting arrangement and the downwards-facing lighting arrangement are outside the fields of view of the upwards-facing camera arrangement, the downwards-facing camera arrangement, and the forward-facing camera arrangement.  

	However, Campbell discloses an aerial vehicle having a camera and teaches:
wherein the [aerial vehicle components being] outside the fields of view of the [camera arrangement (cameras 322 may be positioned to prevent the field of view of the cameras from being obstructed – see at least ¶ [0090]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for positioning the cameras such that components of the UAV are outside the field of view, as taught by Campbell, to prevent the field of view from being obstructed (Campbell at ¶ [0090]).

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Pattison et al. (US 2018/0203470 A1, “Pattison”).

Regarding claim 46, Wang and Everett fail to teach but Pattison discloses an autonomous security drone system and method and teaches:
wherein the controller is configured to cause the [ ] lighting arrangement to illuminate a given object based on data received from the given object (a user may summon the drone and, after being summoned, the drone may direct primary light beam 26 toward the user – see at least ¶ [0066]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for illuminating an object based on data received from the object, as taught by Pattison, to illuminate an area associated with the object (Pattison at ¶ [0021]).

Regarding claim 47, Pattison further teaches:
wherein the data received from the given object comprises a request to illuminate the given object (a user may summon the drone and, after being summoned, the drone may direct primary light beam 26 toward the user – see at least ¶ [0066]).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang, Everett, and Pattison to provide for illuminating an object based on a request, as further taught by Pattison, to illuminate an area associated with the object (Pattison at ¶ [0021]).

Claims 49 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Everett, as applied to claim 33 above, and further in view of Garcia Morchon et al. (US 2017/0221394 A1, “Garcia”).

Regarding claim 49, Wang and Everett fail to teach but Garcia discloses a system and device for creating an aerial image and teaches:
wherein the upwards-facing lighting arrangement and/or the downwards-facing lighting arrangement is configured to emit modulated light, and wherein the modulated light carries modulated information to be conveyed to an observer of the emitted light (drone may increase the intensity of emitted light from the light source – see at least ¶ [0106]; creating an aerial image in space – see at least ¶ [0001]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined UAV having a multi-gimbal assembly of Wang and Everett to provide for the lighting arrangements emitting modulated light, as taught by Garcia, to create aerial images (Garcia at ¶ [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666